Citation Nr: 1047306	
Decision Date: 12/20/10    Archive Date: 12/22/10

DOCKET NO.  09-25 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in a 
June 1975 rating decision that denied the Veteran's claim of 
entitlement to service connection for bilateral thrombophlebitis.  

2.  Whether there was clear and unmistakable error (CUE) in a 
June 1975 rating decision that denied the Veteran's claim of 
entitlement to service connection for probable pulmonary embolus.  

3.  Whether there was clear and unmistakable error (CUE) in an 
October 1979 rating decision which reduced the rating for the 
Veteran's service-connected prostatitis to 20 percent disabling, 
effective August 1, 1979.  

4.  Whether there was clear and unmistakable error (CUE) in an 
October 1980 rating decision which reduced the rating for the 
Veteran's service-connected prostatitis to 10 percent disabling, 
effective February 1, 1981.  




ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from March 1970 to March 1974.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a December 2008 rating decision of the Lincoln, 
Nebraska, Department of Veterans Affairs (VA) Regional Office 
(RO).  The Board notes that during the course of the appeal, the 
Veteran's claims file was temporarily brokered to the Lincoln, 
Nebraska, VA Regional Office.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the Veteran's appeal has been obtained.  

2.  In a June 1975 rating decision, the RO denied entitlement to 
service connection for bilateral thrombophlebitis and probable 
pulmonary embolus.  The Veteran was notified of the decision, and 
he did not file an appeal.  

3.  With respect to the June 1975 rating decision, the correct 
facts as known at that time were before the adjudicators, the law 
then in effect was correctly applied, and the decision did not 
contain an undebatable error that was outcome determinative.  

4.  The Veteran has not pled a claim of CUE in an October 1979 
rating decision with specificity; it has not been contended that 
the correct facts, as known at the time, were not before the RO 
at the time of prior final decision in October 1979 or that the 
RO misapplied the law, as it existed at the time of that 
decision.  
5.  The Veteran has not pled a claim of CUE in an October 1980 
rating decision with specificity; it has not been contended that 
the correct facts, as known at the time, were not before the RO 
at the time of prior final decisions in October 1980 or that the 
RO misapplied the law, as it existed at the time of that 
decision.  


CONCLUSIONS OF LAW

1.  The June 1975 rating decision that denied entitlement to 
service connection for bilateral thrombophlebitis and probable 
pulmonary embolus was not clearly and unmistakably erroneous.  38 
U.S.C.A. § 7111 (West 2002 & Supp. 2010); 38 C.F.R. §§ 20.1400, 
20.1403, 20.1404 (2010).  

2.  The October 1979 rating decision, reducing the Veteran's 
service-connected prostatitis disability evaluation to 20 percent 
disabling, effective August 1, 1979, did not contain CUE.  38 
U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 C.F.R. § 3.105 
(2010).  

3.  The October 1980 rating decision, reducing the Veteran's 
service-connected prostatitis disability evaluation to 10 percent 
disabling, effective February 1, 1981, did not contain CUE.  38 
U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 C.F.R. § 3.105 
(2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially complete 
application for benefits, it is required to notify the claimant 
and the representative, if any, of any information and medical or 
lay evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004), the Court held that VA must inform 
the claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  

In regards to the Veteran's claims of CUE, in Livesay v. 
Principi, 15 Vet. App. 165 (2001), the United States Court of 
Appeals for Veterans Claims (the Court) held in part that "there 
is nothing in the text or the legislative history of VCAA to 
indicate that VA's duties to assist and notify are now, for the 
first time, applicable to [CUE] motions."  See Livesay, 15 Vet. 
App. at 179.  It was observed that CUE claims are not 
conventional appeals, but rather are requests for revision of 
previous decisions.  A claim of CUE is not by itself a claim for 
benefits.  Thus, CUE is fundamentally different from any other 
kind of action in the VA adjudicative process.  A litigant 
alleging such error is not pursuing a claim for benefits, but 
rather is collaterally attacking a final decision.  Thus, a 
"claimant," as defined by 38 U.S.C.A. § 5100 (West 2002), 
cannot encompass a person seeking a revision of a final decision 
based upon CUE.  As a consequence, VA's duties to notify and 
assist contained in the VCAA are not applicable to CUE motions.  

Furthermore, the Board finds that general due process concerns 
have been satisfied in connection with this appeal.  See 38 
C.F.R. § 3.103 (2010).  The Veteran was provided with ample 
opportunity to submit evidence and argument in support of his 
claims and was given the opportunity to present testimony 
regarding his claims.  The Board concludes that all reasonable 
efforts were made by the VA to obtain evidence necessary to 
substantiate the claims.  No further assistance with the 
development of evidence is required.  

II.  Decision  

A.  CUE Claims for Bilateral Thrombophlebitis and Probable 
Pulmonary Embolus

In a June 18, 1975 rating decision, the RO denied service 
connection for bilateral thrombophlebitis and probably pulmonary 
embolus.  The RO noted that the Veteran's service treatment 
records were negative for the two stated disabilities and the 
retirement examination was void of his claimed treatment for sore 
and swollen muscles.  While the RO recognized that post service 
treatment records reflect treatment for bilateral lower extremity 
thrombophlebitis and probable small pulmonary embolus resulting 
from the thrombophlebitis, it was concluded that the evidence 
failed to show the disabilities were incurred in or aggravated by 
his military service.  As such, service connection for bilateral 
thrombophlebitis and probable pulmonary embolus was denied.  The 
Veteran did not submit a notice of disagreement (NOD) for the 
June 1975 rating decision and thus, the decision became final.  

In his February 2009 NOD, the Veteran explained that the RO 
failed to consider whether his bilateral thrombophlebitis and 
probable pulmonary embolus were due to his service-connected 
prostatitis.  

Clear and unmistakable error is a very specific and rare kind of 
error.  It is the kind of error, of fact or of law, that when 
called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that the 
results would have been manifestly different but for the error.  
See Bustos v. West, 179 F.3d 1378, 1380-81 (Fed. Cir.) (holding 
that in order to prove the existence of clear and unmistakable 
error, a claimant must show that an error occurred that was 
outcome-determinative, that is, an error that would manifestly 
have changed the outcome of the prior decision); Hines v.  
Principi, 18 Vet. App. 227, 235 (2004).  

In Russell v. Principi, 3 Vet. App. 310 (1992), the Court set 
forth a three-pronged test for determining when there is clear 
and unmistakable error present in a prior rating decision.  These 
are (1) either the correct facts, as they were known at the time, 
were not before the adjudicator (i.e., more than a simple 
disagreement as to how the facts were weighed or evaluated) or 
the statutory or regulatory provisions extant at the time were 
incorrectly applied; (2) the error must be undebatable and of the 
sort which, had it not been made, would have manifestly changed 
the outcome at the time it was made; and (3) a determination that 
there was clear and unmistakable error must be based on the 
record and law that existed at the time of the prior adjudication 
in question.  Russell v. Principi, 3 Vet. App. at 313-14.  

The Board finds that the arguments advanced by the Veteran allege 
clear and unmistakable error with the requisite specificity.  See 
Simmons v. Principi, 17 Vet. App. 104 (2003).  The Board will 
therefore adjudicate the merits of his claims.  

At issue is whether there is CUE in the RO rating decision dated 
June 18, 1975.  At the time of the rating decision, service 
treatment records indicated no complaints, treatment, or 
diagnoses relating to bilateral thrombophlebitis or probable 
pulmonary embolus.  Upon discharge from service, clinical 
evaluation of the Veteran's lower extremities and heart were both 
normal, as reflected on the January 1974 release from active duty 
(RELAD) report of medical examination.  Post service treatment 
records at the time of the June 1975 rating decision revealed 
complaints of bilateral lower extremity thrombophlebitis.  
According to the January 1975 VA outpatient treatment report, the 
Veteran complained of right lower leg pain, swelling, and 
erythema.  He was diagnosed with bilateral thrombophlebitis, 
etiology unknown.  The physician specifically stated that "[i]t 
is possible that the etiology lies in the motorcycle wreck 
sustained 2 months prior to admission."  Additionally, a March 
1975 VA outpatient treatment record noted both status post-
thrombophlebitis and probable small pulmonary embolus.  

However, while there was evidence of post service diagnoses of 
bilateral thrombophlebitis and probable small pulmonary embolus, 
there was no competent evidence that such diagnoses were related 
to service.  As such, there was a tenable basis for the RO's 
determination denying his claims of service connection for 
bilateral thrombophlebitis and probable small pulmonary embolus.  
Thus, the rating decision was not clearly and unmistakably 
erroneous.  See Busto, Hines, supra.  

In reaching this conclusion, the Board notes the Veteran's 
contentions that his claims for service connection for bilateral 
thrombophlebitis and probable pulmonary embolus should have been 
evaluated as being secondary to the Veteran's service-connected 
prostatitis.  However, it has neither been suggested nor 
objectively shown by medical evidence that the Veteran's 
bilateral thrombophlebitis and probable pulmonary embolus is due 
to his service-connected prostatitis.  In fact, in his December 
1974 application for compensation benefits, the Veteran claimed 
"sore [and] swollen muscle [and] joints" between October 1971 
to 1972.  Similarly, in his second application for compensation 
benefits in January 1975, he claimed bilateral leg 
thrombophlebitis, prostatitis, and kidney infections.  He 
indicated that he received treatment for the stated disabilities 
during his active military service.  He did not assert on either 
application for compensation benefits that his disabilities were 
due to his service-connected prostatitis.  Furthermore, based 
upon the medical evidence at the time of the June 1975 rating 
decision, no physician has suggested that the Veteran's claimed 
disabilities were related to his service-connected prostatititis.  

The Veteran has also contended that the RO erred in denying 
service connection for his claims filed "[w]ithin the 
Presumptive Period."  In his personal statements attached with 
his February 2009 NOD and July 2009 VA Form 9, the Veteran cites 
to 38 C.F.R. §§ 3.307, 3.309(e), and 3.400(b)(2) (2010).  These 
citations refer to diseases subject to presumptive service 
connection and earlier effective dates for service connection 
claims.  However, the Veteran's two claimed disabilities are not 
considered presumptive disabilities, and his claims did not 
involve effective dates since service connection was not granted 
for the disabilities.  There is no indication that the RO 
referred to these regulations in arriving at the conclusion that 
service connection was not warranted for the bilateral 
thrombophlebitis and probable pulmonary embolus in June 1975; 
therefore, his argument is without merit.  

The Board concludes that the RO considered the relevant criteria 
and all the evidence of record, including the service treatment 
records and post service records, and determined the outcome by 
weighing the probative value of this evidence.  The Board 
concludes that revision of the RO decision of June 18, 1975, on 
the basis of clear and unmistakable error is not warranted 
because the contended error is not the rare kind of error of fact 
or law that compels the undebatable conclusion, to which 
reasonable minds could not differ, that the result in the 
decision in question would have been manifestly different but for 
the error.  See 38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 
3.105(a) (2010).  



B. CUE Claims for the Service-Connected Prostatitis 

By way of procedural background, service connection for 
prostatitis was granted in a June 1975 rating decision, and 
assigned a 10 percent disability evaluation, effective March 13, 
1974.  After a special genitourinary (GU) examination in August 
1976, the RO increased the disability evaluation to 20 percent 
disabling, effective August 13, 1976.  Similarly, the Veteran 
underwent a second special GU examination in August 1977, and 
results led to an increased disability evaluation of 40 percent 
disabling, effective August 30, 1977.  Thereafter, the Veteran's 
disability evaluation was reduced to 20 percent disabling, 
effective August 1, 1979, and to 10 percent disabling, from 
February 1, 1981.  See October 1979 and October 1980 rating 
decisions.  The Veteran asserts that there is CUE in the October 
1979 and October 1980 rating decisions, which reduced the rating 
for the Veteran's service-connected prostatitis to 20 percent and 
10 percent disabling, effective August 1, 1979 and February 1, 
1981, respectively.  

As the law regarding CUE has been discussed above, it is further 
noted that any claim of CUE must be pled with specificity.  Andre 
v. West, 14 Vet. App. 7, 10 (2000) (per curium), aff'd sub nom., 
Andre v. Principi, 301 F.3d 1354 (Fed. Cir. 2002).  This specific 
allegation must assert more than merely disagreement with how the 
facts of the case were weighed or evaluated.  In other words, to 
present a valid claim of CUE the claimant cannot simply request 
that the Board reweigh or reevaluate the evidence.  Crippen v. 
Brown, 9 Vet. App. 412 (1996).  In order to demonstrate CUE, the 
evidence must show that the law was incorrectly applied to the 
facts as they were known at the time and that, had the error not 
occurred, the decision would have been manifestly different.  
Bustos v. West, 179 F.3d 1378 (Fed. Cir. 1999).

The Veteran's contentions as to CUE in the stated rating 
decisions are set forth in his February 2009 NOD, and July 2009 
VA Form 9.  Specifically, he asserts that the reductions imposed 
by the RO were improper.  He also references several of the 
diagnostic codes under the schedule of ratings for the 
genitourinary system.  

Based on the Veteran's statements, it cannot be concluded that a 
CUE claim was pled with any specificity.  Rather, it appears that 
he has simply expressed disagreement as to how the facts of the 
case were weighed or evaluated.  Again, a CUE claim must involve 
a contention that, based on a particular error in application of 
law or fact, an error undebatably occurred.  Therefore, it is not 
sufficient for the Veteran to merely allege that a fact finder 
was incorrect in reducing his disability rating.  Furthermore, 
citing to various diagnostic codes is also not a basis on which 
to grant CUE.  Indeed, a failure in the duty to assist cannot 
give rise to CUE; nor does it result in grave procedural error so 
as to vitiate the finality of a prior, final decision.  Cook v. 
Principi, 318 F.3d 1334 (Fed. Cir. 2002).  

Based on the above, no valid CUE claim has truly been presented 
here.  In any event, the record does not otherwise show that the 
October 1979 and October 1980 rating decisions were based on 
incorrect facts, as they were known at the time, or involved 
misapplication of the law as it was then in effect.  The Board 
finds, therefore, that the Veteran has failed to raise a valid 
claim of CUE in the October 1979 and October 1981 rating 
decisions.

Finally, the Board has considered whether the more proper remedy 
in this case is denial or dismissal.  In this regard, the Board 
has considered the Court's holding in Simmons v. Principi, 17 
Vet. App. 104 (2003) to the effect that if the claimant is only 
asserting disagreement with how VA evaluated the facts before it, 
the claim should be dismissed without prejudice because of the 
absence of legal merit or lack of entitlement under the law.  The 
Board believes, given the circumstances of this case, dismissal 
is more appropriate.  As was stated above, the primary focus of 
the Veteran's argument was that the RO erred in reducing his 
disability evaluation for his service-connected prostatitis.  The 
Veteran's contentions do constitute a valid CUE claim, and thus 
dismissal is warranted.  


(CONTINUED ON NEXT PAGE)





ORDER

The claim for revision or reversal of a June 1975 rating decision 
which denied service connection for bilateral thrombophlebitis is 
denied.  
The claim for revision or reversal of a June 1975 rating decision 
which denied service connection for probable pulmonary embolus is 
denied.  

The claim for revision or reversal of an October 1979 rating 
decision which reduced the Veteran's service-connected 
prostatitis disability rating to 20 percent disabling, effective 
August 1, 1979, is dismissed.

The claim for revision or reversal of an October 1980 rating 
decision which reduced the Veteran's service-connected 
prostatitis disability rating to 10 percent disabling, effective 
February 1, 1981, is dismissed.  



____________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


